UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6999


GREGORY DEAN MELVIN,

                Plaintiff - Appellant,

          v.

BRAD   PERRITT,   Superintendent,   Lumberton Correctional;
THEODORE BANKS, Programer/Rec Clerk Supervisor; STATE OF
NORTH CAROLINA; DEPARTMENT OF PUBLIC SAFETY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03272-FL)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Dean Melvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory    Dean    Melvin     appeals   the     district      court’s      order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             We

have    reviewed       the    record     and   find       no     reversible      error.

Accordingly,      although      we     grant   leave      to     proceed    in    forma

pauperis, we deny Melvin’s motion for appointment of counsel and

affirm for the reasons stated by the district court.                        Melvin v.

Perritt,   No.     5:15-ct-03272-FL       (E.D.N.C.       June     17,   2016).      We

dispense    with       oral   argument     because        the    facts     and    legal

contentions      are   adequately      presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2